Citation Nr: 0635528	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1975.  He died in July 2002.  The appellant is his surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, and was remanded in February 2004.  


FINDINGS OF FACT

1.  In July 2002, the veteran died of mesothelioma.  

2.  Service connection was not in effect for any disability.  

3.  An etiological link between mesothelioma and active 
service is not shown.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of the Veteran's Death

Service connection is granted for the cause of a veteran's 
death with evidence that a service-connected disability 
caused death or contributed materially or substantially to 
produce death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  A service-connected disability is considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death, however, is inherently one not related to a principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal link.  38 C.F.R. § 3.312(c).  

The veteran died in July 2002, of mesothelioma.  Service 
connection was not in effect for any disability during his 
lifetime.  Thus, here, notwithstanding the above law and 
regulations governing service connection for the cause of a 
veteran's death, a favorable decision is possible only with 
evidence that mesothelioma itself was incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).         

The appellant contends that her late husband's mesothelioma 
was caused by exposure to asbestos in active duty, at Maxwell 
Air Force Base, in Montgomery, Alabama.  In fact, the veteran 
himself unsuccessfully sought, shortly before his death, 
service connection for mesothelioma.  His claim was based on 
that same contention and no other.  See February 2002 VA Form 
21-526; April 2002 rating decision.   

Service personnel records do reflect that the veteran had 
served a part of his active duty at Maxwell A.F.B.  Service 
medical records, however, are entirely negative as to lung 
abnormalities that could have been a precursor to, or 
indicative of, carcinoma not diagnosed specifically as 
mesothelioma until apparently in 2001, based on private 
clinical records.  To the extent that the veteran did have 
complaints related to his respiratory system or breathing 
ability generally, the service medical records reflect that 
he was treated several times in service for nasal congestion, 
rhinorrhea, upper respiratory infection, and various cold- or 
flu-like symptoms.  However, chest radiology results were 
within normal limits (see July 1975 chest 
X-ray report), and no clinical evidence, whether dated in or 
after service, suggests any link between such symptoms and 
the cause of the veteran's death.  Although the Board 
recognizes that specific diagnosis of a cancer like 
mesothelioma would require special testing such as lung 
tissue biopsy, to the extent that the record as of discharge, 
and even shortly thereafter, does address the lung and chest, 
various medical examination reports reflect normal clinical 
evaluation.  

The post-service clinical records are dated within a few 
years before the veteran's death, and they basically indicate 
that the veteran was diagnosed with malignant mesothelioma in 
early 2001, and that, less than one and one-half years after 
diagnosis, he passed away due to mesothelioma.  They do not 
explicitly address etiology.  Therefore, without clinical 
evidence of an etiological link between the late veteran's 
mesothelioma and active service, service connection is not 
permissible.  Moreover, while presumptive service connection 
may be permitted for certain types of cancers (e.g., 
leukemia) with evidence of manifestation to a degree of 10 
percent within a year after discharge, mesothelioma itself is 
not considered one of them.  38 C.F.R. §§ 3.307, 3.309(a).  

The Board understands that asbestos exposure is commonly 
recognized as the leading cause of mesothelioma.  That said, 
it is not concluding that the veteran did not have such 
exposure; it may be that he did, particularly given that 
asbestos is recognized as a common causal agent.  However, 
the record does not sufficiently address the source of 
purported exposure, whether in or after service.  As stated 
above, the service medical records do not provide pertinent 
information.  The veteran's DD Form 214 indicates that his 
military occupational specialty was as an education 
specialist, and his service personnel records strongly 
suggest that his actual duties at Maxwell largely involved 
"desk-job"-type activities (e.g., counseling personnel on 
education services programs; administering examinations; 
preparing educational reports) as opposed to, e.g., more 
physical labor-intensive duties that more likely could have 
placed him in higher risk of ingestion of asbestos (such as 
construction work at the A.F.B. or transporting torn-down 
building materials), although the Board recognizes that such 
evidence would not be dispositive as to exposure or non-
exposure in service.  In fact, the service medical records do 
indicate that the veteran's duties at Maxwell included 
activity as alternate supply, equipment, and building 
custodian and as alternate fire warden.  Such activity, if 
actually undertaken, could have had some bearing on exposure 
if the A.F.B. facility did have asbestos.  Moreover, it 
cannot be ruled out that the veteran might have performed his 
"desk" duties in an office or building where asbestos 
fibers were airborne due to, for instance, construction 
activity, and that seems to be the contention here.  While 
the Board has considered such possibilities, what is before 
it, unfortunately, does not demonstrate asbestos exposure in 
service.  As for post-service evidence, private clinical 
records contain some indication, albeit indefinite, that the 
veteran might have had civilian occupational exposure to 
asbestos.  See, e.g., January 2002 University of Alabama 
Medical Center record ("[The veteran]" used to work in a 
warehouse, and there is the possibility of occupational 
asbestos exposure.").  Moreover, clinical records do not 
actually rule out, or even address, idiopathic cancer, or 
even cancer affecting the respiratory system that could be 
associated with other commonly recognized agents, although it 
appears that clinicians considered the veteran's prior 
smoking history in evaluating his carcinoma.  

The Board further acknowledges that cancer could become 
manifested after the passage of a significant period of time 
after exposure, for instance, to asbestos, assuming the 
cancer is of the type associated with certain agents.  See VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (d) (For asbestos-related 
disorders, there may be a lengthy period between exposure and 
development of disease.  The latent period for the 
development of disease due to asbestos exposure ranges from 
10 to 45 or more years (between first exposure and the 
development of disease).)  Again, the negative clinical 
findings in the service medical records are not proof that 
the veteran did not have in-service asbestos exposure in 
light of the lengthy period involved between any pertinent 
exposure and manifestation of cancer.  Notwithstanding all of 
the above, the record as it stands does not demonstrate an 
etiological link between the veteran's cancer and active 
duty.  Therefore, the Board is compelled to conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and any medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask him to provide 
any pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, VA provided the required notice in multiple letters, 
albeit not before issuing the rating decision from which this 
appeal stems.  Letters dated in August 2002, March 2004, 
September 2004, and February 2005 informed the appellant 
that, if she identifies the sources of evidence pertinent to 
her claim, then VA would assist her in securing the missing 
evidence.  She was told, more than once, that she is entitled 
to submit any records in her possession that she believes 
might be relevant to her claim.  She was told that she 
ultimately is responsible for substantiating her claim with 
evidence not in federal custody, notwithstanding VA's duty to 
assist.  As no disability was service-connected during the 
veteran's lifetime, basically, service connection criteria 
are key, and they were discussed in the March 2004 letter.  
The rating decision, the Statement of the Case (SOC), and 
Supplemental SOC (SSOC) explained why the claim is 
unsubstantiated.  Also, VA provided the appellant notice on 
what it considers in evaluating compensation claims and 
effective dates of any granted benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board fails to find prejudice due to lack of pre-AOJ 
decision notice, or due to provision of notice in multiple 
letters.  The appellant was provided full notice during 
appeal, and, as recently as in October 2006, her 
representative submitted argument in support of the claim.  
No argument was made as to a notice defect.  Nor did the 
appellant or her representative report that pertinent 
evidence exists, but is missing, and that the appellant 
requires additional time to submit it, or VA assistance to 
secure it.  The appellant herself understood that she can 
submit evidence herself; she exercised her right to do so 
when, in July 2006, she submitted additional clinical records 
directly to the Board, with a waiver of her right to initial 
RO review thereof.  Even though the items largely are 
duplicative, her action is indicative of her understanding 
that clinical evidence concerning her late husband's 
mesothelioma is pertinent to her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether a claimant has been prejudiced thereby); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes the veteran's service 
medical and personnel records, private clinical records, 
death certificate, and the appellant's contentions.  The 
Board's 2004 development directives were completed.  It is 
noted explicitly that VA has complied with the duty to assist 
in obtaining private clinical records, including clinical 
records dated through the date of the veteran's death 
(Medical Center East), consistent with VA Forms 21-4142 as 
supplied to VA.  Furthermore, while VA's records request to 
Kirkland Clinic apparently was returned, the appellant 
advised VA, in July 2006, that "Kirklin" is associated with 
University of Alabama Medical Center, the records from which 
are in the claims file.  Also of record are Baptist Medical 
Center records.  The record does not indicate other sources 
of missing clinical evidence as identified by the appellant.  
Therefore, the Board concludes that duty-to-assist 
obligations were met.      


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


